
	
		I
		111th CONGRESS
		1st Session
		H. R. 834
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2009
			Mr. Poe of Texas
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 44 of title 18, United States Code, to
		  exempt certain peace officers from certain minimum sentencing requirements for
		  using a firearm to commit a crime of violence during or in relation to their
		  employment.
	
	
		1.Short titleThis Act may be cited as the
			 Ramos and Compean Justice Act of
			 2009.
		2.Exemption from
			 certain minimum sentencing requirements for certain peace officers who use a
			 firearm to commit a crime of violence during or in relation to their
			 employmentSection 924(c) of
			 title 18, United States Code, is amended by adding at the end the
			 following:
			
				(6)(A)The minimum sentencing requirements in this
				subsection shall not apply to a person who used, carried, or possessed a
				firearm if—
						(i)the offense under this subsection
				occurred during or in relation to the performance of the duties of the person
				as a peace officer;
						(ii)the firearm is of the same type as
				the firearm authorized to be carried by the person in the performance of those
				duties; and
						(iii)the crime during and in relation
				to which the offense under this subsection occurred is a crime of
				violence.
						(B)In subparagraph (A), the term
				peace officer means an officer or employee of the Federal
				Government, or of a State or local government, who is authorized by law to
				carry a firearm in the lawful performance of his or her duties as such an
				officer or
				employee.
					.
		
